Examiner’s Comments
Instant office action is in response to communication filed 4/6/2021.
Applicants Amendments/Arguments towards previously filed 35 U.S.C. 103 has been considered and is persuasive therefore the previously filed 35 U.S.C. 103 has been withdrawn.
Acknowledgment to the amended claims has been noted. The amendment has been entered and reviewed. No new matter has been introduced.  Claims 1-17 and 19-20 are allowed

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “receiving, by a secure gateway, a request message including an identifier and a request for a list of device aliases associated with a user from a resource provider computer; retrieving, by the secure gateway, an encrypted list of device aliases from a blockchain, wherein the encrypted list of device aliases include at least one device alias associated with the identifier; decrypting, by the secure gateway, the encrypted list of device aliases, resulting in a decrypted list of device aliases; transmitting, by the secure gateway, the decrypted list of device aliases to a user device; receiving, by the secure gateway, a selected device alias from the decrypted list of device aliases from the user device, the selected device alias being used to process a payment transaction initiated by the user; transmitting, by the secure gateway, a request for access data associated with the selected device alias to a network computer; receiving, by the secure gateway, access data from the network computer; and transmitting, by the secure gateway, the access data to the resource provider computer or the user device.” that is in all claims which is not found in the prior art references previously relied upon or any new references found.


Another art of record Castinado et al. (US Pre-Grant Publication No: 20170132630) teaches “Embodiments provide a system operatively connected with a block chain distributed network and for using the block chain distributed network for mapping aliases. Embodiments create an alias-token pair linking an alias associated with a customer to a token associated with an account owned by the customer; and map the alias-token pair to an address associated with the customer on a directory services (DS) block chain. In some cases, the system manages alias-token lifecycle including enabling editing and deleting the alias-token pair mapped to the address. In some cases, the system registers the address of the customer with the DS block chain. Such registering may include receiving a selection from the customer regarding desired node for registering the customer address; connecting with the DS block chain; and creating an account associated with the customer including creating a unique address associated with the customer and registering it with the DS block chain.” but also does not teach the indicated subject matter above.
Another art of record Castinado et al. (US Pre-Grant Publication No: 20170132615) teaches “Embodiments provide a system operatively connected with a block chain distributed network and for using the block chain distributed network for facilitating a person-to-person (P2P) alias-based payment. Embodiments receive a transaction record associated with a P2P transaction between a payor and a payee, wherein the transaction record comprises an alias associated with the payor and/or the payee; access a distributed ledger, wherein the distributed ledger is updated based on communications from a block chain distributed network; retrieve an alias to entity mapping from the accessed distributed ledger, wherein the alias to entity mapping indicates at least an entity to which the alias is mapped; and based on the mapping, determine that the alias is at least partially valid. In some cases, embodiments determine that the alias corresponds to an account number maintained by the entity in a private ledger; and authorize a transaction associated with the transaction request.” but also does not teach the indicated subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/SIMON P KANAAN/Primary Examiner, Art Unit 2492